Order filed February 1, 2022




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00476-CV
                                    ____________

           ROBERT HANSON AND ROBIN HANSON, Appellants

                                          V.

                         ZHOUYUAN ZHANG, Appellee


                 On Appeal from the County Court at Law No. 4
                           Fort Bend County, Texas
                    Trial Court Cause No. 21-CCV-069420

                                      ORDER

      Appellants’ brief was originally due October 15, 2021. We granted an
extension of time to file appellants’ brief until January 18, 2022. When we granted
this extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed by that date. Accordingly, we order
appellants to file a brief with the clerk of this court on or before February 22, 2022.
If appellants do not timely file the brief as ordered, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM

Panel Consists of Justices Jewell, Zimmerer, and Hassan.